Citation Nr: 1735968	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bladder disorder, as secondary to service-connected degenerative disc disease, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's hypotonic bladder is causally related to his service-connected degenerative disc disease, lumbosacral spine.


CONCLUSION OF LAW

The criteria for service connection for a hypotonic bladder, as secondary to service-connected degenerative disc disease, lumbosacral spine, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection based on causation, the evidence must show that the claimant has a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

The Veteran asserts that his bladder instability was caused by his service-connected back disability.  Further, the Veteran claims that he has had trouble voiding since the late 40's.  See February 2010 VA C&P Examination.

The Veteran sustained a back injury in 1973 while in service and was subsequently service connected for this injury.  The record shows that while in service the Veteran began experiencing bladder voiding-related symptoms.  See March 1976 Health Record; February 2010 Urology Note.

The Veteran's is currently diagnosed with hypotonic bladder disorder.  See August 2010 Urology Note (diagnosing hypotonic bladder); November 2010 Urology Note.  See, too, McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran was provided a VA examination in February 2010.  The examiner stated that the Veteran's symptoms were worsening but believed his symptoms were less likely than not caused by his back disability.  As a rationale, the examiner stated that lumbar injuries can affect bladders but tend to lead to hypotonic bladders rather than the Veteran's described overactive bladder.  See February 2010 Urology Note.

However, in August 2010, the examiner who conducted the Veteran's VA C&P examination also conducted the Veteran's urodynamics test.  The doctor subsequently diagnosed the Veteran with hypotonic bladder and stated it was connected to his back injury.  See August 2010 Urology Note (noting that hypotonic bladders can occur after lumbar injuries and the Veteran's back injury likely played a role in his voiding issues).  See also May 2011 Urology Note (reporting that the Veteran has a back injury that likely led to his hypotonic bladder, confirmed on USD); July 2011 Urology Diagnostic Study Note (reporting that the Veteran "has low voiding pressure on UDS which has been attributed to his back injury").

As a result, the examiner has established that the Veteran's bladder disorder is related to his in service back injury.  Accordingly, the Board finds that service connection is warranted for a hypotonic bladder as secondary to service-connected degenerative disc disease, lumbosacral spine.


ORDER

Entitlement to service connection for a hypotonic bladder, as secondary to service-connected degenerative disc disease, lumbosacral spine, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


